Citation Nr: 0306936	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-39 086	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had verified active service from September 1, 
1983, to June 30, 1987, and active duty for training from 
January 4, 1993, to June 4, 1993, as well as additional 
periods of inactive service.  This matter originally came 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.  The Board 
previously remanded this claim in September 1999 for 
clarification of the veteran's character of discharge for his 
period of active duty for training.  In February 2003, the 
Board also undertook additional development in relation to 
the claim.  The matter is now back before the Board, and the 
Board is satisfied that the appeal is ready for review on its 
merits.

The Board finds that information in the claims file gives 
rise to a potential claim for service connection for 
dermatomyositis.  This matter is referred back to the RO for 
any necessary action.


FINDINGS OF FACT

1.  VA has substantially complied with the requirements of 
the Veterans Claims Assistance Act of 2000.

2.  The veteran's current bilateral carpal tunnel syndrome 
has not been shown to be related to any period of active 
service, including active duty for training.


CONCLUSION OF LAW

Bilateral carpal tunnel syndrome was not incurred in active 
service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
1995 rating decision, the June 1996 statement of the case, 
the April 1999 and February 2002 supplemental statements of 
the case, and in letters from VA.  VA also attempted to 
inform the veteran of which evidence he was to provide, and 
which evidence VA would attempt to obtain on his behalf for a 
service connection claim, as noted in correspondence dated in 
March 2001, for example.  Further, the Board finds that the 
RO met its duty to assist by making satisfactory efforts to 
ensure that relevant evidence was associated with the claims 
file, noting that it contains the available service medical 
records, as well as private medical records.  Additionally, 
the veteran was afforded a VA peripheral nerves examination 
in February 2003, and the opportunity to testify at a hearing 
on this appeal, which was held in July 1999.

The Board notes that some of the veteran's service medical 
records are apparently unavailable.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources to reconstruct 
these records.  Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990).  
In this case, the RO has made multiple and exhaustive 
attempts to associate all service medical records with the 
claims file, and the Board finds that it is unlikely that any 
further attempts would be more successful.  The RO is also 
under a duty to advise the veteran to obtain other forms of 
evidence to support his claim, such as lay testimony, and the 
claims file contains such notice, as seen in a February 1998 
letter from the RO.  See Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992); 

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
granted where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty for training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24).  Active duty for training includes periods of 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22).

As noted, the veteran had a period of active service from 
September 1, 1983, to June 30, 1987.  The Board observes that 
the veteran's December 1982 enlistment examination records 
only normal findings for the musculoskeletal and neurological 
system.  Additionally, there is no record of treatment for 
any hand, arm or upper extremity problem during this period 
of active duty.  The veteran's April 1987 discharge 
examination record is also negative for any relevant medical 
problems, recording only normal findings.  

An August 1987 VA examination report was negative for any 
findings related to carpal tunnel syndrome.  There was no 
significant abnormality found for the musculoskeletal system, 
and the neurological system was reported as grossly normal.

The veteran had active duty for training from January 4, 
1993, to June 4, 1993, and the Board observes that the 
veteran asserts that his carpal tunnel syndrome began during 
this time.  The closest record in time prior to this period 
of service is a service examination conducted in September 
1990, where no musculoskeletal or neurological problems are 
reported.  As discussed earlier, the Board acknowledges that 
the service medical records for this period are apparently 
missing.  After this period of active duty for training, the 
first relevant medical record in the claims file is dated in 
January 1994, eight months later.  This report appears to 
reflect the initial diagnosis of mild carpal tunnel syndrome 
in the veteran, and the examining physician mentions that the 
problem started "quite a few months ago."  Subsequent 
(inactive duty) service and private medical records dated 
from August 1994 to June 1997 show notation of and treatment 
for carpal tunnel syndrome.

The Board ordered a VA examination in order to determine 
whether there was any relationship of the carpal tunnel 
syndrome problem diagnosed by January 1994 and the veteran's 
prior confirmed active service periods.  The veteran 
underwent a VA peripheral nerves examination in February 
2003.  The examiner reviewed the claims file and took a 
detailed history from the veteran, including his report that 
the problem developed in 1994 while serving in the Reserves.  
The veteran stated that he had previously worked as a radio 
operator for five months.  The examiner noted that during 
this time, the veteran indicated that he did not participate 
in any excessive physical activity, did not sustain any 
trauma, and did not perform any heavy lifting, just the 
operation of the radio equipment.  After evaluation, the 
examiner's diagnoses included: (1) a history of carpal tunnel 
syndrome bilaterally dating to 1994, moderate disability with 
progression; and (2) dermatomyositis dating to July 2001 with 
progressive weakness and atrophy of muscles of arms, legs and 
back, severe disability, progressive.  As to any relationship 
between the veteran's carpal tunnel syndrome and active 
service, the examiner stated that there was no history of 
evaluation and/or treatment of the veteran for carpal tunnel 
syndrome while in the service, and therefore, this diagnosis 
is not thought to be related to the veteran's service.  The 
examiner further commented that, in retrospect, this initial 
disease problem is thought to be the preliminary expression 
of the veteran's more generalized problem of dermatomyositis, 
and the examiner also noted that again, this is not a 
service-connected problem.  The Board observes that there is 
no other opinion of record standing in contradiction to the 
findings of the February 2003 VA examiner.  

Further, despite the January 1994 physician's note of the 
veteran's report of symptoms for several months prior (and 
therefore within months of the end of his period of active 
duty for training), the Board finds that the claim also does 
not warrant presumptive service connection.  Carpal tunnel 
syndrome is not listed as a chronic disease under 38 C.F.R. 
§ 3.309.  See also 38 C.F.R. § 3.307.  

Lastly, while the file reflects that the veteran's carpal 
tunnel syndrome may have begun during a period of inactive 
duty for training, there is no competent medical evidence to 
support a finding that this problem began as the result of a 
discrete injury incurred in the line of duty, as required per 
38 U.S.C.A. § 101(24) to support a finding that the veteran's 
carpal tunnel syndrome began during a qualified period of 
active service.  The Board also observes notes that while at 
the February 2003 VA examination, the veteran in fact denied 
any specific trauma during that time.  

Accordingly, as the record does not include any competent 
medical evidence relating the veteran's current bilateral 
carpal tunnel syndrome to any period of active service, the 
claim does not warrant service connection.  The Board has 
considered the benefit of the doubt rule, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

